 In theMatter of SAMUEL EPSTEIN AND LEO BIRNBAUM,DOING BUSINESSUNDER THE NAME AND STYLE OF BILTWELL UMBRELLA COMPANYandTEXTILEWORKERS UNION OF AMERICA,' LOCAL No. 215, AFFILIATEDWITHTHE C. 1. 0.Case No. C-1315.-Decided January 5, 1940Umbrella Manufacturing Industry-Settlement:stipulation providing for com-pliance with the Act, including back pay in specified amount-Order:entered onstipulation.Mr. Richard J. Hickey,for the Board.Benjamin, Galton and Robbins,byMr.Melvin Robbins,andMr.David Katz,of New York City, for therespondents.Mr. Alfred Udoff,of NewYork City, for the Union.Miss MarciaHertzmarlc,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Second Region (New York City), issued its complaint datedFebruary 11, 1939, against Samuel Epstein and Leo Birnbaum, doingbusiness under the name and style of Biltwell Umbrella Company,New York City, herein called the respondents, alleging that the re-spondents had engaged in and were engaging in unfair labor practicesafFectixlg commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and noticesof hearing thereon were duly served upon the respondents and uponthe Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that on or about July 1, 1938, and at all times thereafter'The complaint was filed by Textile Workers Organizing Committee.By order ofthe Board dated November 14, 1939, the designation was changed to Textile WorkersUnion of America.19 N. L.R. B., No. 10.30 BILTWELL UMBRELLA COMPANY31the respondents refused to bargain collectively with the Union as theduly authorized representative of their employees within an. appro-priate unit; that on or about October 17, 1938, the respondents' em-ployees went on strike because of the unfair labor practices of therespondents; that on or about January 1, 1939, the respondents re-moved their operations from their plant in New York City to Secaucus,New Jersey, and thereby locked out certain named employees; andthat the respondents, by their officers and agents, urged, persuaded,and warned their employees to refrain from becoming or remainingmembers of the Union.On February 16, 1939, the respondents filed their answer to thecomplaint denying. that they had engaged in the alleged unfair laborpractices.Pursuant to notice, a hearing was held from April 17 to 26, 1939,at New York City, before William Seagle, the Trial Examiner dulydesignated by the Board.The respondents, the Union and the Boardwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.The Union and the respondents filed briefs with the Trial Examiner.On June 24, 1939, the Trial Examiner filed his Intermediate Report,finding that the respondents had engaged in and were engaging inunfair labor practices as alleged in the complaint.He recommendedthat the respondents cease and desist from the unfair labor practices,that in the event the respondents resume operations in New York Citythey offer reinstatement to certain employees found to have been lockedout, and in the meantime bargain with the Union as to the feasibilityof resuming operations in New York City, and that the respondentsgive back pay to certain employees.The Union and the respondentsthereafter filed exceptions to the Intermediate Report and the Unionfiled a brief with the Board.On September 27, 1939, the respondents and counsel for the Boardentered into a stipulation in settlement of the case.This stipulationprovides as follows :STIPULATIONCharges having been filed with Elinore M. Herrick, RegionalDirector of the National Labor Relations Board for the SecondRegion, by the Textile Workers Organizing Committee on Oc-tober 19, 1938, and amended on February 6, 1939, alleging thatthe respondents, Samuel Epstein and Leo Birnbaum, co-partners,doing business under the name and style of Biltwell UmbrellaCompany, had violated Section 8, subsection (1), (3) and (5) ofthe National Labor Relations Act, 49 Stat. 449; and complaint 32DECISIONSOF NATIONALLABOR RELATIONS BOARDhaving been issued and served on February 11, 1939, and hearinghaving been held before a duly authorized agent of the NationalLabor Relations Board at New York, N. Y., from April 17, 1939toApril 26, 1939; and Intermediate Report having been issuedand served on June 24, 1939; and it being the intention of theparties to dispose of the matters which have arisen,IT IS HEREBY STIPULATED AND AGREED by and between the re-spondents, by Biltwell Umbrella Co., and Jacob Blum, attorney,National Labor Relations Board, as follows :1.Respondents are a co-partnership. In the course and con-duct of their business the respondents purchase various materialsconsisting of piece goods, frames, handles, tips and threads.During the year 1938 the respondents expended in the purchaseof such materials coming from points outside the State of NewYork, approximately $10,971, which constituted approximately40 per cent of its total purchases for that year.The principalstates from which such materials were shipped into the State ofNew York were Pennsylvania and New Jersey.During the year 1938 the respondents' sales of their finishedproduct amounted to $55,128.30.Approximately 20 per cent ofthe sales were made and shipped to points outside of the Stateof New York. The principal state to which these finished prod-uctswere shipped was Pennsylvania. Shipments were madeprincipally by trucks hired from independent trucking contractors.Respondents admit that they are engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449.2.The respondents waive all further or other procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, includingthe making of findings of fact and conclusions of law.3.Upon the basis of the facts stipulated in paragraph 1 above,the pleadings heretofore filed, the record, this stipulation, andby agreement of the parties hereto, the National Labor RelationsBoard may enter its Order in the following form in the above-entitled case :ORDER.On the basis of this stipulation and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that respondents, their officers, agents,successors and assigns shall:1.Cease and desist(a)From in any manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to. self-organi- BILTWELL UMBRELLA COMPANY33zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act;(b)From discouraging membership in the Textile WorkersOrganizing Committee by discharging or refusing to reinstateany of its employees or in any other manner discriminating inregard to their hire or tenure of employment or any term or con-dition of their employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole Samuel Gaisner, Anna Hughes, JosephinePradelli, Bertha Last, Sarah Simovici, Angelina Benieri, RitaMita and Michael Romano, for any loss of pay which they mayhave suffered as a result of the lock out on January 13, 1939, bypayment to each of them the sum of $43.75;(b) In the event that the respondents shall resume manufac-turing operations in New York City, whether as a result of nego-tiations with the Textile Workers Organizing Committee, LocalNo. 215, or for any other reason, offer to Samuel Gaisner, Mar-garet Lohkemper, Elizabeth O'Keefe, Josephine Pradelli, BerthaLast, Sarah Simovici, Angelina Benieri, Dorothy Weissberg, RitaMita and Michael Romano, immediate and full reinstatement totheir former positions without prejudice to their seniority or otherrights and privileges and make whole the said employees for anyloss of pay they may suffer by reason of any refusal on the partof the respondents to offer them reinstatement as aforesaid, bypayment to each of them respectively, of a sum equal to that,which each of them would normally have earned during the period.from the resumption of operations by the respondents in NewYork City to the date of reinstatement, less the net earnings of,each during such period;(c) In the event that the respondents shall resume manufac-turing operations in New York City, whether as a result of nego-tiations with the Textile Workers Organizing Committee, LocalNo. 215, or for any other reason, upon request bargain collectivelywith the Textile Workers Organizing Committee, Local No. 215,as the exclusive representative of the respondents' productionemployees, exclusive of clerical, shipping and supervisory em-ployees, in respect to rates of pay, wages, hours of employmentor other terms and conditions of employment;(d)Post immediately in conspicuous places throughout theirplant and maintain for a period of sixty (6) consecutive dayscopies of this Order; 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order whatsteps the respondents have taken to comply herewith.,4. It is the understanding of the parties that in carrying outSection 2 (a) of the above Order, that the sum of $150 shall bepaid to the Regional Director for the Second Region immediatelyupon the entry of this Order and the balance of $200 shall bepaid within the period of 6 months from the entry of this Order.5.The respondents hereby consent to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication by the Board, of a consent decree enforcing an orderof the Board in the form hereinabove set forth and hereby waivefurther notice of the application for such decree.6.The entire agreement is contained within the terms of thisStipulation and there is no verbal agreement of any kind whichvaries,altersor adds to the Stipulation.7. It is understood and, agreed that this Stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon the granting of such approval.On December 6, 1939, the Board issued its order approving theabove stipulation, and making it part of the record.Upon the above stipulation and the entire record in' the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSSamuel Epstein and Leo Birnbaum compose a partnership doingbusiness under the name and style of Biltwell Umbrella Company.They are engaged in the manufacture and sale of umbrellas.Priorto January 13, 1939, their office and principal place of business was inNew York City.On that date the operations of the respondents weremoved to Secaucus, New Jersey.The raw materials used by the respondents are piece goods, frames,handles, tips, and threads.During the year 1938 approximately 40per cent of the raw materials purchased by the respondents wereshipped to them from outside the State of New York.During thesame period the respondents'salesof finished products amounted to$55,128.30, of which amount approximately 20 per cent representedsalesof products shipped to points outside the State of New York.The respondents admit that they are engaged in interstate commerce,within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. BILTWELL UMBRELLA COMPANYORDER35Upon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Samuel Epstein and Leo Birnbaum, doing businessunder the name and style of Biltwell Umbrella Company, and eachof them, and their respective officers, agents, successors, and assignsshall :1.Cease and. desist :(a) From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain. collectively throughrepresentatives of their own choosing and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the National Labor Rela-tions Act;(b) From discouraging membership in the Textile Workers Organ-izing Committee by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of theiremployment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Samuel Gaisner, Anna Hughes, Josephine Pradelli,Bertha Last, Sarah Simovici, Angelina Benieri, Rita Mita, andMichael Romano, for any loss of pay which they may have sufferedas a result of the lock out on January 13, 1939, by payment to eachof them the sum of $43.75;(b) In the event that the respondents shall resume manufacturingoperations in New York City, whether as a result of negotiationswith the Textile Workers Organizing Committee, Local No.. 215, orfor any other reason, offer to Samuel Gaisner, Margaret Lohkemper,Elizabeth O'Keefe, Josephine Pradelli, Bertha Last, Sarah Simovici,Angelina Benieri, DorothyWeissberg, Rita Mita, and Michael Ro-.mano, immediate and full reinstatement to their former positionswithout prejudice to their seniority or other rights and privilegesand make whole the said employees for any loss of pay they maysuffer by reason of any refusal on the part of the respondents to offerthem reinstatement as aforesaid, by payment to each of them respec-tively, of a sum equal to that which each of them would normallyhave earned during the period from the resumption of operations bythe respondents in New York City to the date of reinstatement, less thenet earnings of each during such period ; 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In the event that the respondents shall resume manufacturingoperations in NewYork City,whether as a result of negotiations withthe TextileWorkers Organizing Committee,Local No. 215, or forany other reason, upon request bargain collectively with the TextileWorkers Organizing Committee, Loca-lNo. 215, as the exclusive repre-sentative of the respondents'production employees,exclusive of cleri-cal, shipping and supervisory employees,in respect to rates of pay,wages, hours of employment or other terms and conditions ofemployment;(d)Post immediately in conspicuous places throughout their plantand maintain for a period of sixty (60) consecutive days copies ofthis Order;(e)Notify the Regional Director for the Second Region in writingwithin ten(10) days from the date of this Order what steps therespondents have taken to comply herewith.